Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide member that guides inclining motion of the swash plate such that a top dead center position of the piston is maintained to be substantially constant (claim 1 line marked 16-17; note that a guide member is shown, but doesn’t show that he top dead center position of the piston is constant) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “V1” and “V2” has been used to designate different sections of fig 2 and 6 (one just above the top of shaft 110 and the other through transmitting member 116).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification states “a transmitting member 116 …and a guide member 117 …are separately formed at different portions on a rotor end face 112a of the rotor 112 on the swash plate 111 side” (page 10 line 21-page 11 line 12, emphasis added) and “a first contacted member 118…and a second contacted member 119 …are separately formed at different portions on the swash plate end face 111b of the swash plate 111 on the rotor side” (page 11 line 9-12, emphasis added), which are confusing. The transmitting member and guide member are shown as being separated from each other, but appear to be formed at the same time as the rest of the rotor; and the first and second contacted members are shown as being separated from each other, but appear to be formed at the same time as the rest of the swash plate.
The specification states “a top dead center side region (region at the right side of the drawings) V1 to a bottom dead center side region (region at the left side of the drawings) V2 of the piston 126” (page 11 line 14-16, emphasis added) and “the regions V1, V2 of the rotor end face 112a, that is, the top dead center side region V1 and the bottom dead center side region V2 dividing the rotor end face 112a into two (see FIGS. 2 and 6)” (page 12 line 5-7, emphasis added), which appear to contradict each other; and based on the drawings, it would appear that the regions are related to the rotor rather than the pistons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 2 line marked 4-10 “the transmitting rotational motion of the rotor to the swash plate and supporting the swash plate are caused by configuring outer wall faces of a pair of second plate members to contact corresponding opposed wall faces of a pair of first plate members, wherein the pair of second plate members is served as the first contacted member and is formed to be erect on the swash plate between the pair of 
In claim 2 line marked 11-16“the guiding inclining motion of the swash plate is caused by configuring a second protruding portion to contact a first protruding portion, wherein the second protruding portion is served as the second contacted member and is formed to protrude on the swash plate end face at a portion corresponding to the first protruding portion, and the first protruding portion is served as the guide member and is formed to protrude at an outer peripheral portion in the top dead center side region of the rotor end face” is not idiomatic English. It is suggested that it could be replaced by --the guide member protrudes at an outer peripheral portion of the rotor end face in the top dead center side region, and the second contacted member protrudes at a portion on the swash plate end face corresponding to the guide member--.
In claim 3 line marked 20-21 replaced “one end faces of the pair of second plate members departing in the width direction” is not idiomatic English. It is suggested that it could be replaced by --respective end faces of the pair of second plate members--.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line marked 14-18 “a transmitting member…and a guide member…are separately formed at different portions” is confusing, since they are separated so as to be formed at different portion, but don’t appear to be separately formed (see objection to the specification).

In claim 1 line marked 22-23 and 25 “a top dead center side region to a bottom dead center side region of the piston” is confusing, since the regions are related to the rotor rather than the piston (see objection to the specification).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

To overcome the above problems, it is suggested that:
In claim 1 line marked 14-18 “wherein, on a rotor end face of the rotor on a swash plate side, a transmitting member that transmits rotational motion of the rotor to the swash plate and supports the swash plate, and a guide member that guides inclining motion of the swash plate such that a top dead center position of the piston is maintained to be substantially constant, are separately formed at different portions” be replaced by --a transmitting member and a guide member are formed on a rotor end face, located on a swash plate side of the rotor, at different portions, so as to be separated; wherein the transmitting member transmits rotational motion of the rotor to the swash plate and supports the swash plate, and the guide member guides inclining motion of the swash plate such that a top dead center position of the piston is maintained to be substantially constant--;

In claim 1 line marked 19-21 “on a swash plate end face of the swash plate on a rotor side, a first contacted member that is contacted with the transmitting member, and a second contacted member that is contacted with the guide member, are separately formed at different portions” be replaced by --first and second contacted members are formed on a swash plate end face, located on a rotor side of the swash plate, at different portions, so as to be separated, wherein the first contacted member contacts the transmitting member, and the second contacted member contacts the guide member--; and


	Conclusion
Claims 1-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action.

JP 2007 278200 (cited in IDS of 2/25/2019) discloses a variable displacement compressor comprising a rotor (21) secured to a drive shaft (10) rotatably supported inside a housing (including 2) formed with a cylinder bore (3); a swash plate (24) facing the rotor and attached to the drive shaft in a manner capable of inclining with respect to the axis of the drive shaft; a piston (29) in the cylinder bore, reciprocating due to rotational motion of the swash plate, and a stroke amount of the piston is changed by changing the inclination angle of the swash plate, such that a discharge displacement of refrigerant discharged from the cylinder bore is made variable;
wherein a transmitting member (90, e.g. fig 15-16) and a guide member (61) are separated, at different portions, on a rotor end face of a swash plate side of the rotor; the transmitting member supports and transmits rotational motion of the rotor to the swash plate, and the guide member guides inclining motion of the swash plate such that a top dead center position of the piston is maintained to be substantially constant; first (83) and second (63) contacted members are separated, at different portions, on a swash plate end face on a rotor side of the swash plate, and contacting with the transmitting member and guide member, respectively;
wherein the guide member extends on the rotor from a top dead center side region to a bottom dead center side region (e.g. fig 16), and the second contacted member extends on the swash plate from the top dead center side region to the bottom dead center side region (e.g. fig 21). 
JP 2007 278200 (cited in IDS of 2/25/2019) doesn’t disclose the transmitting member extends on the rotor from a top dead center side region to a bottom dead center side region, and the first 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ota et al (9062666) and Kurita et al (6786705) refer to variable displacement swash plate compressors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745